DETAILED ACTION
Applicant’s response, filed 07 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-67 are cancelled.
Claims 68-97 are pending.
Claims 89-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2021.
Claims 68-88 are rejected.
Claims 68, 72, and 86 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Non-provisional App. No. 62/673,516, filed 18 May 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged due to claim amendments received 07 Dec. 2021. Accordingly, the effective filing date of claims 68-88 is 18 May 2018.

Drawings
The drawings received 17 March 2021 are objected to for the following reasons:
Figure 3 fails to comply with 37 C.F.R. (u)(1) because it is labeled FIG. 3 and FIG. 3(Cont). The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Thus Figure 3 should be labeled FIG. 3A and FIG. 3B. 
Figure 4 fails to comply with 37 CFR. (u)(1) because it is labeled FIG. 4A, FIG. 4A(Cont.), and FIG. 4B. Figure 4 should be labeled FIG. 4A, FIG. 4B, and FIG. 4C.
Figure 5 fails to comply with 37 CFR (u)(1) because it is labeled FIG. 5 and FIG. 5(Cont), but should be labeled FIG. 5A and FIG. 5B.
Figure 6 fails to comply with 37 CFR (u)(1) because it is labeled FIG. 6 and FIG. 6(Cont), but should be labeled FIG. 6A and FIG. 6B.
Figure 9 fails to comply with 37 CFR (u)(1) because it is labeled FIG. 9A and FIG. 9A(Cont.), but should be labeled FIG. 9A and FIG. 9B.
Fig. 10 fails to comply with 37 CFR (u)(1) because it is labeled FIG. 10 and FIG. 10(Cont.), but should be labeled FIG. 10A and FIG. 10B.
FIG. 17 fails to comply with 37 CFR (u)(1) because it is labeled FIG. 17A, FIG. 17B, and FIG. 17B(Cont.), but should be labeled FIG. 17A, FIG. 17B, and FIG. 17C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 regarding the objection to the drawings have been fully considered but they are not persuasive. 
Applicant remarks that the noted figures are fully understood as presented without further figure numbering as proposed in the Office action, and the noted figures fully satisfy 37 CFR 1.84(u)(1) which does not state that sequential lettering is required (Applicant’s remarks at pg. 8, para. 5 to pg. 9, para. 1).
This argument is not persuasive. 37 CFR (u)(1) states “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter”, such that sequential lettering is required when partial views on one or several sheets are intended to form one complete view, as is the case with FIG. 3-6, 9-10, and 17, as discussed in the above objection.

Claim Objections
The objection to claims 72, 84, and 87-88 in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
Claims 68, 72, and 86 are objected to because of the following informalities. This objection is newly recited and/or newly recites and necessitated by claim amendment.
Claim 68 recites “…analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome determine cfDNA fragment lengths….”, which is a grammatical error and should include a semicolon between genome and determine to recite “…a portion of the genome; determine cfDNA fragment lengths…”.
Claim 72 recites “…comparing the cfDNA fragmentation profile in the subject to a reference cfDNA fragmentation profile; wherein determining, based on the comparison, that the cfDNA fragmentation profile is…than a reference cfDNA fragmentation profile indicates…”. To clarify that “a reference cfDNA fragmentation profile” in the determining step refers to the same reference cfDNA fragmentation profile in the comparing step, the claim should be amended to recite “…comparing…to a reference cfDNA fragmentation profile; wherein determining…than the reference cfDNA fragmentation profile indicates…”. 
Claim 86 recites “…selected from the group consisting of…adoptive T cell therapy, targeted therapy and combination thereof”, which is a grammatical error and should include a comma following the penultimate member of the list and an “any” before combination thereof, such that the claim recites “…selected from the group consisting of…adoptive T cell therapy, targeted therapy, and any combination thereof”.
Appropriate correction is required.

Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 regarding the objection to the claims have been fully considered but they do not pertain to the newly recited objections set forth above. 

Claim Interpretation
Claims 71-72 recite “…determining, based on the comparison, that the cfDNA fragmentation profile in the subject is more variable than the reference cfDNA fragmentation profile” and “…determining, based on the comparison, that the cfDNA fragmentation profile in the subject is less than or equally variable to the reference cfDNA fragmentation profile”. Applicant’s specification at pg. 34 lines 7-10 discloses the fragmentation size of cfDNA in cancer-derived cfDNA molecules may be more variable in size than cfDNA from non-cancer cells; therefore, the cfDNA fragmentation profile being more, less than, or equally variable to the reference cfDNA fragmentation profile is interpreted to mean the sizes of the cfDNA fragments are more, less than, or equally variable to the sizes of the cfDNA in the reference. 

Claim Interpretation-35 USC § 112(f)
The interpretation of “A system for determining a cell free DNA (cfDNA) fragmentation profile of a subject” in claim 38, “a machine learning system” in claim 69, and “a gradient tree boosting machine learning system” in claim 70 in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 68-88 under 35 U.S.C. 112(a) in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2201.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 68-88 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 68 recites “A system…comprising: a memory including executable instructions; and a processor configured to execute the executable instructions and cause the system to: process cfDNA fragments…into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments….”. Applicant’s specification at pg. 28 line 28 to pg. 29, line 3 discloses an R package was used to analyze the fragment lengths of the cfDNA molecules, remove duplicate cfDNA fragments, and remove read pairs for which neither read pair contained the mutated base at the given position. Applicant’s specification at pg. 31, lines 13-16 discloses that an R package was used to perform feature selection to distinguish healthy from cancer patients using the fragmentation profiles, and at pg. 33, lines 5-16 that all statistical analyses was used performing using various R packages. However, Applicant’s specification does not disclose using an R package, or a system comprising a memory and processor, for processing cfDNA fragments obtained from a sample into sequencing libraries, subjecting the sequences into whole genome sequencing, and determining a cfDNA fragmentation profile for the subject comprising a ratio of small cfDNA fragments to large cfDNA fragments. Instead, Applicant’s specification only sets forth that certain known R packages were used to carry out certain steps in the analyses, but does not generally disclose a system comprising a memory and processor for performing all of the claimed steps. Furthermore, Applicant’s specification does not provide support for a system comprising a memory and processor capable of processing cfDNA fragments into sequencing libraries and then performing whole-genome sequencing on the sequencing libraries.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recites “A system…comprising: a memory including executable instructions; and a processor configured to execute the executable instructions and cause the system to: process cfDNA fragments…into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments….” recited in claim 68 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 have been fully considered but they are not persuasive. 
Applicant remarks that the computer hardware elements (i.e. a processor and memory) that perform the operations recited in claims 68-70 have inherent support in the specification because the specification discloses analyzing the sequence fragments using “R packages” (see Specification at paragraphs 0070, 0078, and 0082), and R is a well-known software program that requires a computer processor and memory to run, and thus a computer including a memory and a processor is inherent to any process performed using R (Applicant’s arguments at pg. 10, para. 4).
This argument is not persuasive. While utilizing an R-package does require a computer including a memory and processor, Applicant’s specification discloses that known R-packages were used to carry out specific steps in the method, including to analyze the fragment lengths of the cfDNA molecules, remove duplicate cfDNA fragments, remove read pairs for which neither read pair contained the mutated base at the given position, performing feature selection, etc. However, Applicant’s specification does not provide support for a system comprising a memory and processor with instructions to carry out the entire claimed method, which includes the steps of processing cfDNA fragments, subjecting the sequencing libraries to whole genome sequencing, and determining a cfDNA fragmentation profile based on cfDNA fragment lengths. For example, Applicant’s specification at pg. 2, lines 9-24 disclose that the document provides method for determining a cfDNA fragmentation profile, such that the determination of a cfDNA fragmentation profile is not a step performed by an already existing R-package (e.g. the determination of the cfDNA fragmentation is presumably novel). Furthermore, Applicant’s specification does not disclose a system comprising a memory and processor that can process cfDNA fragments into sequencing libraries and perform whole genome sequencing on the sequencing libraries. 

Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 68-73, 75-77, and 79-88 in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 68-88 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 68, and claims dependent therefrom, are indefinite for recitation of “A system…comprising: a memory including executable instructions; and a processor configured to execute the instructions and cause the system to: process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x…”. However, a system comprising a memory and a processor (i.e. a computer) is not capable of processing cfDNA fragments to create sequencing libraries and then performing whole genome sequencing on the sequence libraries; therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p).
Claim 68, and claims dependent therefrom, are indefinite for recitation of “…analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome…” in lines 11-12. It’s unclear if the windows of the multiple windows are intended to be the same as the genomic intervals, or if the multiple windows can be a different portion of the genome than the genomic intervals (i.e. can a genomic interval include two windows?). If Applicant intends for the multiple windows to be different than the genomic intervals, then it’s further unclear if the claim requires analyzing the entirety of the genomic intervals or if the claim only requires analyzing the multiple windows (which may be a smaller region than the genomic intervals). As such, the metes and bounds of the claims are unclear. For purpose of examination, the genomic intervals are interpreted to be the same as the multiple windows (i.e. an interval equals a window). 
Claim 68, and claims dependent therefrom, are indefinite for recitation of “…determine a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths, wherein the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments…”. The term “small cfDNA fragments” and “large cfDNA fragments” are relative terms which renders the claim indefinite. The term “small cfDNA fragment” and “large cfDNA fragments” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Applicant’s specification at pg. 16, lines 15-20 discloses an example in which small fragments can range from about 100 bp to about 150 bp, while large fragments can range from about 151 to about 220 bp in length, these values are exemplary and it’s unclear if they are intended to strictly define the metes and bounds of a small and large fragment. Furthermore the example provided in the specification further uses the relative term “about”, such that the range of lengths from “about 100 bp to about 150 bp” and “about 151 to about 220 bp” is also indefinite. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean a ratio of smaller cfDNA fragments to larger cfDNA fragments, such that the “small cfDNA fragments” are smaller relative to the larger cfDNA fragments, but no specific length defines small and large cfDNA fragments.
Claims 71-72 are indefinite for recitation of “…wherein determining, based on the comparison, that the cfDNA fragmentation profile in the subject is less or equally variable than a reference cfDNA fragmentation profile indicates the subject is healthy” and “wherein determining, based on the comparison, that the cfDNA fragmentation profile in the subject is more variable than a reference cfDNA fragmentation profile indicates the subject has or is at risk of having cancer”, respectively. The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive): clauses such as "wherein,". See MPEP 2143.03. In this case, it’s unclear in what way the wherein clause is intended to further limit the structure of the system of claim 72. For example, it’s unclear if the claims intend to further limit the instructions that are executed by the processor, or if the claims intend to further limit another component of the system.  For example, it’s unclear if claims 71-72 intend to require that the processor is further configured to determine, based on the comparison, that the cfDNA fragmentation profile is more (claim 71) or less or equally (claim 72) variable than a reference cfDNA fragmentation profile, or if the limitation intends to recite an intended use of comparing the cfDNA fragmentation profile in the subject to a reference cfDNA fragmentation profile, but the processor is not required to execute a step of determining based on the comparison is not required within the metes and bounds of the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to recite an intended use of the comparing, but a step of determining based on the comparison is not required within the metes and bounds of the claim. If Applicant intends to require a step of determining, the claims can be amended to recite “The system of claim 68, wherein the processor is further configured to compare the cfDNA fragmentation profile in the subject to a reference cfDNA fragmentation profile; and determining, based on the comparison, that the cfDNA fragmentation profile is….”, such that the claim serves to further limit the steps carried out by the processor and requires a step of determining.
Claim 74 is indefinite for recitation of “The system of claim 68, further comprising distinguishing circulating tumor DNA (ctDNA) from non-cancer associated white blood cell DNA in a blood sample collected from the subject based on the cfDNA fragmentation profile”. Claim 68, from which claim 74 depends, recites “…process cfDNA fragments obtained from a sample obtained from the subject….; determining a cfDNA fragmentation profile for the subject…”. It’s unclear in what way the wherein clause is intended to further limit the structure of the system. For example, it’s unclear if Applicant intends to require that the processor is further configured to execute a step of distinguishing ctDNA from non-cancer white blood cell DNA, or if the limitation is not intended to further limit the instructions executed by the processor. If Applicant intends to require that the processor is further configured to execute a step of distinguishing, it’s further unclear if claim 74 intends to require that the blood sample collected from the subject is a different sample or the same sample for which the cfDNA fragmentation profile was determined from in claim 68. If Applicant intends for the blood sample in claim 74 to be a different sample, it’s unclear in what way ctDNA is distinguished from non-cancer associated white blood cell DNA using a cfDNA fragmentation profile from a different biological sample that is not required to be a blood sample (e.g. doesn’t contain white blood cell DNA). If Applicant intends for the blood sample in claim 74 to be the same sample for which the cfDNA fragmentation profile was determined from in claim 68, it’s unclear if Applicant intends to further limit the sample of claim 68 to be a blood sample, given claim 74 does not require that the ctDNA and white blood cell DNA are from the sample for which the cfDNA fragmentation profile was determined. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 74 is interpreted to further limit the sample of claim 68 to be a blood sample, and to require that the processor is further configured to distinguish circulating tumor DNA from non-cancer associated white blood cell DNA in the blood sample based on the cfDNA fragmentation profile.
Claim 78 is indefinite for recitation of “The system of claim 68, further comprising determining a cfDNA fragmentation profile for each of the genomic intervals”. Claim 68, from which claim 78 depends, recites “…determine a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths…”. First, it’s unclear in what way claim 78 intends to further limit the structure of the system of claim 68. For example, it’s unclear if Applicant intends for the processor to be further configured to determine a cfDNA fragmentation profile for each of the genomic intervals, or if claim 78 does not intend to further limit the instructions executed by the processor of claim 68. Furthermore, it’s unclear if Applicant intends to further limit the step of determining a cfDNA fragmentation profile for the subject based on determined cfDNA fragmentation lengths to be determined for each of the genomic intervals, such that the determined cfDNA fragmentation profiles are based on the determined cfDNA fragmentation lengths and comprise a ratio of small cfDNA fragments to large cfDNA fragments and a sequence coverage, or if the cfDNA fragmentation profiles determined in claim 78 can be different cfDNA fragmentation profiles comprising different values and based on a different metric than cfDNA fragment lengths. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 78 is interpreted to further limit the step of determining the cfDNA fragmentation profile to comprise determining a fragmentation profile for each genomic interval. To overcome the rejection, claim 78 could be amended to recite “…wherein determining the cfDNA fragmentation profile for the subject comprises determining the cfDNA fragmentation profile for each of the genomic intervals.”.
Claim 82 is indefinite for recitation of “…wherein the cfDNA fragmentation profile provides over 20,000 reads per genomic interval”. Claim 68 does not require that the determined cfDNA fragmentation profile is based on the analysis of the genomic intervals in last limitation of claim 68. Thus, it’s unclear which genomic intervals are intended to be provided by the cfDNA fragmentation profile.  As such, the metes and bounds of the claims are unclear. For purpose of examination claim 82 is interpreted to mean there are over 20,000 mapped sequences in each genomic interval. 
Claim 86 is indefinite for recitation of “The system of claim 84, further comprising administering to the subject a cancer treatment…”. First, it’s unclear in what way claim 86 is intended to further limit the structure of the system of claim 68. For example, it’s unclear if claim 86 intends to require that the processor is further configured to predict, by a machine learning model, a tissue of origin, or if claim 86 is not intended to further limit the instructions executed by the processor. In addition, claim 84, from which claim 86 depends, recites “…predicting, by a machine learning model, a tissue of origin of a cancer in a subject…”. Claim 68, from which claim 86 ultimately depends, recites “A system for determining a cell free DNA (cfDNA) fragmentation profile of a subject comprising:… process cfDNA fragments obtained from a sample obtained from the subject…”. It’s further unclear if “the subject” recited in claim 86 is intended to refer to the subject for which a machine learning model predicts a tissue or origin of a cancer in claim 84, or if “the subject” refers to the subject for which a cell-free DNA fragmentation profile is determined in claim 68. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the subject” recited in claim 86 is interpreted to refer to the subject for which a tissue of origin of a cancer is predicted in claim 84 or the subject recited in claim 68.
Claim 86 is indefinite for recitation of “The system of claim 84, further comprising administering to the subject a cancer treatment…”. Claim 68, from which claim 86 depends, recites “A system…comprising: a memory including executable instructions; and a processor configured to execute the instructions and cause the system to:…”. However, a system comprising a memory and a processor (i.e. a computer) is not capable of administering a cancer treatment to a subject; therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). For purpose of examination, the limitation is interpreted to mean instructions to administer the subject a cancer treatment are transmitted by the processor, which is within the scope of a process that a processor can perform. 

Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 regarding the rejections of claims 68-73, 75-77, and 79-81, and 83-88 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above. 

Applicant's arguments filed 07 Dec. 2021 regarding the rejections of claims 74, 78, and 82 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claim 74 has been amended to overcome the 112(b) rejection (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive because it’s still unclear whether the blood sample collected from the subject is a different sample or the same sample for which the cfDNA fragmentation profile was determined from in claim 68, as discussed in the above rejection.

Applicant remarks that claim 78 has been amended to overcome the 112(b) rejection (Applicant’s remarks at pg. 11, para. 4).
This argument is not persuasive because it’s still unclear if Applicant intends to further limit the step of determining a cfDNA fragmentation profile for the subject based on determined cfDNA fragmentation lengths to be determined for each of the genomic intervals, such that the determined cfDNA fragmentation profiles are based on the determined cfDNA fragmentation lengths and comprise a ratio of small cfDNA fragments to large cfDNA fragments and a sequence coverage, or if the cfDNA fragmentation profiles determined in claim 78 can be different cfDNA fragmentation profiles, as discussed in the above rejection.

Applicant remarks that claim 82 has been amended to overcome the 112(b) rejection (Applicant’s remarks at pg. 11, para. 7).
This argument is not persuasive because it’s still unclear which genomic intervals are intended to be provided by the cfDNA fragmentation profile, given the determined fragmentation profile is not required to be based on the analysis of the genomic intervals, as discussed in the above rejection.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 69-73 and 84-86 under 35 U.S.C. 112(d) in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 68 being representative) is directed to a system for determining a cfDNA fragmentation profile. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 68 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
map the sequenced fragments to a genome to obtain genomic intervals of mapped sequences;
analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome;
 determine cfDNA fragment lengths for the mapped sequences within each of the multiple windows; and
determining a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths, wherein the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments and a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of mapping the sequenced fragments to a genome to obtain genomic intervals involves performing data comparisons to a genome, which amounts to a mere analysis of data that can be practically performed in the mind; furthermore, the claim does not require that the genome to which the sequenced fragments are mapped is large (e.g. a human genome), such that the mapping step could not be practically performed in the mind. Next, the step of analyzing the intervals of mapped reads in multiple (e.g. two) windows covering a portion of the genome and determining cfDNA fragment lengths within each of the multiple (e.g. two) windows involves analyzing the lengths of the reads mapped to each of the windows, which can be practically performed in the mind. Last, the step of determining a cfDNA fragmentation profile involves analyzing the fragment lengths of the sample to determine a profile of said fragments lengths (i.e. a fragmentation profile), calculating a ratio of small cfDNA fragments to large cfDNA fragments, and determining a sequence coverage (i.e. counting the number of reads mapped to a location) for the small or large cfDNA fragments, each which can be practically performed in the mind. Therefore, these limitations recite a mental process. That is, other than reciting the limitations are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind.
Furthermore, the step of determining a cfDNA fragmentation profile comprising a ratio of small cfDNA fragments to large cfDNA fragments further recites a mathematical concept. That is, a ratio of small to large cfDNA fragments represents a mathematical equation of the number of small cfDNA fragments to a number of large cfDNA fragments. For example, MPEP 2106.04(a)(2) I. B. states the phrase "determining a ratio of A to B" is merely using a textual replacement for the particular equation (ratio = A/B). Therefore, this limitation further recites a mathematical concept.
Dependent claims 69-82 and 84-85 further recite an abstract idea. Claim 69 further recites the mental process and mathematical concept of executing a machine learning model; that is, the broadest reasonable interpretation of executing a machine learning model involves executing a linear regression classifier, which requires the addition of weighted variables and thus amounts to a textual equivalent of performing mathematical calculations. Claim 70 further recites the mental process and mathematical concept of using the machine learning model to determine a prediction that classifies the subject as a cancer patient based on the cfDNA fragmentation profile for the subject. Claims 71-72 further recite the mental process of comparing the cfDNA fragmentation profile to a reference cfDNA fragmentation profile and determining that the cfDNA fragmentation profile in the subject indicates the subject has or is at risk of having cancer or is healthy based on the comparison. Claim 73 further recites the mental process of analysis of the reference cfDNA fragmentation profile to be a reference nucleosome cfDNA fragmentation profile. Dependent claim 74 further recites the mental process of distinguishing circulating tumor DNA (ctDNA) from non-cancer associated white blood cell DNA in a blood sample collected from the subjected based on the cfDNA fragmentation profile.  Claim 75 further recites the mental process of analysis of the mapped sequences to comprise tens of genomic intervals (e.g. 20 genomic intervals). Claim 76 further recites the mental process of analysis of the genomic intervals to be non-overlapping. Claim 77 further recites the mental process of analysis of the genomic intervals to comprise thousands of base pairs. Claims 79-80 further recite the mental process of analysis of the fragmentation profile to comprise a median fragment size or a fragment size distribution. Claim 81 further recites the mental process of analysis of the genome intervals to comprise the whole genome or a subgenomic interval. Claim 82 further recites the mental process of analysis of 20,000 reads per genomic interval. Claim 84 further recites the mental process and mathematical concept of predicting, by a machine learning model, a tissue of origin of a cancer in a subject having or at risk of having cancer. Claim 85 further recites the mental process of analysis of the cancer to be selected from the recited group of cancers.  Therefore, claims 68-88 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 69-73, 75-77, 79-82, and 84-86 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 68 includes:
a memory; 
a processor;
process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; and
subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x.
Claim 74 serves to further limit the sample to be a blood sample and the subject to have a tumor.
Claim 83 serves to further limit the sequencing step to have a genome coverage of 0.1, 0.2, 0.5, 1, or 2x.
The additional element of claim 86 includes:
Administering to the subject a cancer treatment selected from the group consisting of surgery, adjuvant chemotherapy, neoadjuvant chemotherapy, radiation therapy, hormone therapy, cytotoxic therapy, immunotherapy, adoptive T cell therapy, targeted therapy, and any combination thereof (interpreted to mean transmitting instructions to administer to the subject a cancer treatment….”).
Claim 87 serves to further limit the cfDNA fragments that are processed to be nucleosome protected fragments.
Claim 88 serves to further limit the sample to be a blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smear, breast milk, or exhaled breath condensate. 
The additional element of claims 68 and 86 of a processor, memory, and transmitting instructions to administer a cancer treatment (i.e. data output) are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.	
Furthermore, the above additional elements of claims 68, 75, 83, and 87-88 of processing nucleosome protected cfDNA fragments from a blood sample of a subject that has a tumor to produce sequencing libraries, and sequencing the libraries using whole genome sequencing at a genome coverage of 0.1, 0.2, 0.5, 1, or 2x only serves to generate data for use by the abstract idea, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 68-88 are directed to an abstract idea. [Step 2A, Prong 2: NO].
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 69-73, 75-77, 79-82, and 84-86 do not recite any elements in addition to the recited judicial exception. 
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
The additional elements of claim 68 includes:
a memory; 
a processor;
process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; and
subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x.
Claim 74 serves to further limit the sample to be a blood sample and the subject to have a tumor.
Claim 83 serves to further limit the sequencing step to have a genome coverage of 0.1, 0.2, 0.5, 1, or 2x.
The additional element of claim 86 includes:
administering to the subject a cancer treatment selected from the group consisting of surgery, adjuvant chemotherapy, neoadjuvant chemotherapy, radiation therapy, hormone therapy, cytotoxic therapy, immunotherapy, adoptive T cell therapy, targeted therapy, and any combination thereof (interpreted to mean transmitting instructions to administer to the subject a cancer treatment….”).
Claim 87 serves to further limit the cfDNA fragments that are processed to be nucleosome protected fragments.
Claim 88 serves to further limit the sample to be a blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smear, breast milk, or exhaled breath condensate. 
The additional elements of a memory, processor, and data output are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional elements of processing cfDNA fragments from a blood sample of a subject with a tumor into sequencing libraries, and performing whole genome sequencing on the sequencing libraries is well-understood, routine, and conventional. This position is supported by Bennett et al. (Cell-free DNA and next-generation sequencing in the service of personalized medicine for lung cancer, 2016, Oncotarget, 7(43), pg. 71013-71035; previously cited). Bennett et al. reviews the use of cell-free DNA and next-generation sequencing and its applications to the personalized medicine of lung cancer (Abstract), and discloses various studies that have analyzed cfDNA from blood samples with subjects with cancer using next-generation sequencing (Table 2), and that next-generation sequencing platforms include library preparation kits for preparing DNA libraries (Table 1), and the sequencing platforms can be used to sequence cfDNA (pg. 71025, col. 2, para. 2). 
The additional element of sequencing nucleosome-protected cfDNA fragments is well-understood, routine, and conventional. This position is supported by Haber et al. (Blood-based analyses of cancer: circulating tumor cells and circulating tumor DNA, 2013, Cancer Discovery, pg. 650-660; previously cited). Haber et al. reviews the analyses of circulating tumor DNA (i.e. cell-free DNA) in cancer (Abstract), and discloses that next-generation sequencing as recently allowed ctDNA-based tumor genotyping (pg. 650, col. 2, para. 1), and further shows that circulating tumor DNA corresponds to nucleosome-protected DNA (pg. 654, col. 2, para. 1). 
The additional element of sequencing at a genome coverage of 0.1, 0.2, 0.5, 1, or 2x is well understood, routine, and conventional. This position is supported by Sims et al. (Sequencing depth and coverage: key considerations in genomic analyses, 2014, Nat Rev Genet, 15, p. 121-132; previously cited), which reviews sequencing depth and coverage in genomic analysis (Abstract), and shows sequencing a whole genome at 1x depth of coverage (pg. 122, Box 1). Therefore, the additional elements, when considered alone and in combination, are sufficient to amount to significantly more than the recited judicial exception.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant remarks that the pending claims are directed to a system for determining a cell free DNA fragmentation profile and the claims do no recite any of the judicial exceptions enumerated in the 2019 PEG (Applicant’s remarks at pg. 13, para. 3). Applicant remarks that the claimed requirements to analyze genomic intervals of mapped sequences in multiple windows an determine the cfDNA fragment lengths within each window go well beyond mere analysis of data that can be performed mentally, because the windows of genomic intervals of mapped sequences range from thousands to billions of bases in length and tens of thousands of windows can be mapped to a genome, and the human mind cannot accurately process this volume of data or perform the vast number of complex operations required to determine the cfDNA fragment lengths (Applicant’s remarks at pg. 13, para. 3 to pg. 14, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. First, independent claim 68 only recites “determine cfDNA fragment lengths for the mapped sequences within each of the multiple windows” and does not require a vast number of complex operations to determine the cfDNA fragment lengths. Furthermore, independent claim 68 recites “map the sequenced fragments to a genome to obtain genomic intervals of mapped sequences; analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome”; however, claim 68 does not require that the length of the windows are thousands to billions of bases in length or that there are tens of thousands of windows. It is noted that dependent claims 75 and 77 do require that there are between 10,000 to 100,000 genomic intervals and that the genomic intervals each comprise thousands to millions of base pairs, respectively; however, the claims only require analyzing the genomic intervals of mapped sequences, which under the broadest reasonable interpretation of “analyze” could include determining that a mapped sequence exists within the intervals, and then determine cfDNA fragment lengths for the mapped sequences within the windows (interpreted to mean the intervals, as discussed in the 112(b) rejection above), which involves analyzing the lengths of the reads mapped to each of the windows. MPEP 2106.04(a)(2) III. A. states claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. In this case, the human mind is equipped to perform the steps of analyzing the genomic intervals of mapped sequences and determining cfDNA fragment lengths for the mapped sequences, even if the claims require repeating the recited mental processes for a large number of intervals and/or reads. Therefore, these limitations recite a mental process.

Applicant remarks the claimed system functions of “analyze the genomic intervals of mapped sequences in multiple windows…” and “determine the cfDNA fragment lengths of the mapped sequences…” do not encompass a mathematical concept, and further the claims do not recite any method of organizing human activity (Applicant’s remarks at pg. 14, para. 1-2).
This argument is not persuasive. In the previous Office action, it was only stated that the steps of analyzing the genomic intervals and determining the cfDNA fragment lengths recite a mental process, and not a mathematical concept (see para. [073] in previous Office action). Similarly, it was not alleged that the claims recite a method of organizing human activity. As discussed in the above rejection, the analyzing and determining cfDNA fragment length steps recite a mental process. 

Claim Rejections - 35 USC § 103
The rejection of claims 68-88 rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1) in view of Sims et al. (Sequencing depth and coverage: key considerations in genomic analyses, 2014, Nat Rev Genet, 15, p. 121-132) and Maggi et al. (Development of a method to Implement Whole-Genome Bisulfite Sequencing of cfDNA from Cancer Patients and a Mouse Tumor Model, 2018, Frontiers in Genetics, 9(6), pg. 1-12; Pub. Date: Jan. 2018) in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-72, 74, 76-83 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (hereinafter, Chiu et al.) (US 2013/0237431 A1; newly cited) in view of Sims et al. (Sequencing depth and coverage: key considerations in genomic analyses, 2014, Nat Rev Genet, 15, p. 121-132; previously cited) and Maggi et al. (Development of a method to Implement Whole-Genome Bisulfite Sequencing of cfDNA from Cancer Patients and a Mouse Tumor Model, 2018, Frontiers in Genetics, 9(6), pg. 1-12; Pub. Date: Jan. 2018; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 68, Chiu et al. shows a system comprising a memory and processor ([0181-[0182]); FIG. 23) for determining a cell-free DNA fragmentation profile for a subject ([Abstract]) which comprises the following steps:
Chiu et al. shows processing cell-free (cfDNA) fragments from plasma samples from a subject to prepare DNA sequencing libraries ([0140]).
Chiu et al. shows performing whole-genome sequencing on the prepared libraries to obtained sequenced fragments) ([0098]; [0140]).
Chiu et al. shows that the sequence reads were aligned (i.e. mapped) to the human reference genome ([0140]), and further shows dividing the genome into bins ([0176], thus obtaining genomic intervals of mapped sequences.
Chiu et al. shows analyzing each bin (i.e. each interval or mapped window) ([0176]) and determining the sizes (i.e. lengths) of the DNA fragments within the bins (i.e. determining cfDNA fragment lengths within each of the mapped windows) ([0140]; [0177]).
Chiu et al. shows determining a size parameter (i.e. cfDNA fragmentation profile) comprising a ratio of the amount of DNA fragments of less than 150 base pairs in length to the amount of DNA fragments of 163 to 169 base pairs in length  (i.e. a ratio of smaller to larger cfDNA fragments) ([0019]; [0099]; FIG. 5). 
Regarding claim 69, Chiu et al. discloses training a linear regression model and using the linear regression model (i.e. executing a machine learning model) ([0147]).
Regarding claim 70, Chiu et al. discloses using the linear regression model (i.e. machine learning model) and the size parameter (the cfDNA fragmentation profile) to estimate the fractional concentration of tumor DNA in the biological sample ([0149]-[0150]; [0153]; FIG. 15-17), wherein a tumor fractional concentration of 0% would indicate the subject does not have cancer, and a higher tumor fractional concentration correlates with larger tumors (FIG. 15, e.g. tumor fraction of 0% after treatment). Therefore, Chiu et al. discloses using the machine learning model to predict that the subject is a cancer patient based on the cfDNA fragmentation profile of the subject. 
Regarding claims 71-72, Chiu et al. discloses comparing the size parameter (i.e. the cfDNA fragmentation profile) of the subject to a reference size parameter (i.e. a reference cfDNA fragmentation profile). While the claims were not interpreted to require the step of determining based on the comparison, Chiu et al. also discloses determining whether or not the subject has cancer based upon the comparison ([0172]-[0173]). Chiu et al. further discloses that the ratio of small to large cfDNA in the subject exceeding the reference indicates a higher likelihood the cancer exists and the parameter being equal to or less than the reference indicates a higher likelihood the subject is healthy ([0174]); FIG. 16A, e.g. higher size ratio corresponds to higher tumor %), wherein a higher size ratio corresponds to a higher variability in fragment sizes (i.e. both small and large fragments present) and a lower size ratio corresponds to lower size variability (i.e. mostly large fragments present).
Regarding claim 74, Chiu et al. shows the cfDNA fragments were obtained from a plasma (i.e. blood) sample from a patient with a tumor ([0140]), and using the size parameter (i.e. the cfDNA fragmentation profile) to predict a tumor DNA percentage in the sample (i.e. distinguish ctDNA from non-cancer associated DNA, which includes white blood cell DNA) ([0063]; [0140]; [0153]-[0155]).
Regarding claim 76, Chiu et al. shows the bins can be specific chromosomes (i.e. non-overlapping regions) ([0176]).
Regarding claim 77, Chiu et al. shows each bin (i.e. interval) can be a 1 Mb region (i.e. a million base pairs), which is between thousands of base pairs and millions of base pairs ([176]).
Regarding claim 78, Chiu et al. shows that the analysis, which includes determining the cfDNA fragmentation size parameter (i.e. cfDNA fragmentation profile) ([0019]; [0099]; FIG. 5) can be performed for each bin of the 1 Mbs bins of the genome, such that the size parameter (cfDNA fragmentation profile) is determined for each bin.
Regarding claims 79-80, Chiu et al. shows the cfDNA fragmentation profile can comprise a cfDNA fragment length histogram (i.e. distribution) ([0066]; FIG. 1-2), as recited in claim 80, which necessarily includes information regarding a median fragment size, as recited in claim 79 ([0066]; [0010], e.g. the histogram includes information on statistical measures of the size profile).
Regarding claim 81, Chiu et al. shows that the analysis, which includes determining the cfDNA fragmentation size parameter ([0019]; [0099]; [0166]; [0176]) can be performed for each bin of the 1 Mbs bins of the genome, such that any single size parameter (i.e. cfDNA fragmentation profile) is determined for a subgenomic interval.
Regarding claim 88, Chiu et al. shows the sample is a blood sample (0267]).

Chiu et al. does not show the following limitations:
Regarding claim 68, Chiu et al. does not explicitly disclose the cfDNA fragmentation profile comprises a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome. However, Chiu et al. discloses that the size parameter involves determining the amount of small DNA fragments and the amount of large cfDNA fragments, and that this can be determined for all of the DNA fragments (i.e. across the genome, given the genome is whole-genome sequencing) ([0019]; [0066]; [0099]). Therefore, the sequence coverage of the small cfDNA fragments or the large cfDNA fragments across the genome is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to determining an amount of small or large cfDNA fragments across the genome, as shown by Chiu et al. ([0019]; [0066]; [0099]), given both are determined across the genome and represent an amount of small or large fragments in the sample; that is, determining the coverage of small/large fragments from the amounts of small/large fragments involves multiplying each fragment by its length, which is from a fixed range depending on the definitions of “small” and “large”, and then dividing by the length of the genome, which is also a fixed number. Therefore, the amounts of small and large cfDNA fragments shown by Chiu et al. would perform equally as well in representing a cfDNA fragmentation profile of a subject and such a modification fails to patentably distinguish over Chiu et al.
Regarding claim 82, Chiu et al. does not show the genomic intervals include over 20,000 reads per interval. However, as discussed above, Chiu et al. shows the genomic intervals are each 1Mb in length ([0176]). Furthermore, this limitation was obvious, before the effective filing date of the claimed invention, as shown by Maggi et al. and Sims et al.
Regarding claims 68 and 83, Chiu et al. does not show the genome coverage of the whole genome sequencing is 0.1x to 9x, as recited in claim 68, or that the genome coverage is 0.1x, 0.2x, 0.5x, lx or 2x. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Maggi et al. and Sims et al.
Regarding claims 68 and 82-83, Maggi et al. discloses a method for analyzing whole-genome sequencing data from cfDNA (Abstract), which includes generating low, 0.5X coverage sequencing data from cfDNA (pg. 8, col. 2, para. 2), and further shows determining a fragment size distribution using the low coverage sequencing data (pg. 4, col. 2, para. 1).
Further regarding claims 68 and 82-83, Sims et al. reviews several considerations regarding sequencing depth and coverage in genomic analysis (Abstract), which includes that higher coverage of sequencing inevitably results in higher costs of sequencing (pg. 121, col. 1, para. 1). Sims et al. further shows higher depths of sequencing can rescue inadequacies in sequencing methods and provide stronger evidence for particular sequencing calls during analysis (pg. 1, col. 2, para. 1).
Further regarding claims 68 and 82, the number of reads per genomic interval (e.g. per 1Mb in of Lo et al.), is a function of the depth of coverage of the bin and the length of the bin, given Sims et al. shows the depth of coverage is the average aligned read depth, which is based on the number and length of the reads (pg. 121, col. 1, para. 1). Sims et al. further shows the read length of the Illumina HiSeq 2000 platform is 100 base pairs (pg. 122, Box 1), which at 0.5x coverage, as shown by Maggi et al. (pg. 8, col. 2, para. 2), would correspond to about 5,000 reads per 1Mb interval of Chiu et al, given Chiu et al. shows the HiSeq 2000 platform was used for sequencing ([0140]). Sims et al. further shows the sequencing coverage can range from 1x to 30x (pg. 122, Box 1), which includes various coverages that would result in more than 20,000 reads per genomic interval (e.g. 2x, 3x, coverage).
It would have been prima facie obvious to one of ordinary skill, before the effective filing date of the claimed invention, to have modified the sequencing shown by Chiu et al., to have performed low, 0.5X coverage sequencing on the cfDNA fragments, as shown by Maggi et al. (pg. 8, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the methods of Chiu et al. and Maggi et al. in order to reduce the cost of sequencing, as shown by Sims et al. (pg. 121, col. 1, para. 1). This modification would have had a reasonable expectation of success because Maggi et al. shows determining fragment size distributions from the low-coverage sequencing data (pg. 4, col. 2, para. 2; pg. 7, col. 1, para. 1).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used over 20,000 reads per genomic interval, through routine experimentation of the sequencing coverage within the prior art conditions of reducing sequencing costs by using lower coverage and rescuing inadequacies in sequencing by increasing coverage, as shown by Sims et al. (pg. 1, col. 1, para. 1 and col. 2, para. 1). See MPEP 2144.05 II. A. Therefore, the invention is prima facie obvious.

Claims 73, 75, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, and further in view Lo et al. (US 2014/0080715 A1; previously cited). This rejection is newly recited and necessitated by claim amendment.
Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, do not show the following limitations:
Regarding claims 73 and 87, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, does not disclose the reference cfDNA fragmentation profile is a reference nucleosome cfDNA fragmentation profile, as recited in claim 73, or that the cfDNA fragments are nucleosome protected DNA fragments, as recited in claim 87. However, these limitations are inherent in Chiu et al., as evidenced by Lo et al. 
Regarding claim 75, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 above, does not disclose the mapped sequences comprise between ten thousand and one hundred thousand genomic intervals. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding claims 73 and 87 Lo et al shows a system for determining a cell-free DNA fragmentation profile for a subject ([0008]; [0241]-[[0243]), including that the majority of cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) ([0228]). Therefore, given, Chiu et al. discloses using cfDNA fragments and a reference cfDNA profile, the cfDNA fragments and reference cfDNA profile are necessarily nucleosome protected fragments and a nucleosome reference cfDNA profile, respectively.
Regarding claim 75, Lo et al. further shows determining the cell-free DNA fragmentation profile includes mapping sequence reads to the human reference genome ([0066]), dividing the genome into bins of particular sizes, including dividing the genome into bins of 500 kb or 100 kb bins ([0181]), which would obtain mapped sequences comprising 27,340 genomic intervals (i.e. between 10,000 and 100,000 genomic intervals (FIG. 26C; [0037], e.g. 1 Mb bins across the genome correspond to 2734 bins, such that 100 kb bins would correspond to 27340 bins). Lo et al. further discloses dividing the genome into 10 Mb, 5 Mb, 2 Mb, 1 Mb, 500 kb, 100 kb bins allows the analysis to be adjusted to the desired level of resolution ([0181]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Chiu et al. in view of Sims et la. and Maggi et al., as applied to claim 68 above, to have used between ten thousand and one hundred thousand genomic intervals, as shown by Lo et al. (FIG. 26C; [0037]; [0181]), thus obtaining mapped sequences comprising between ten thousand and one hundred thousand genomic intervals. One of ordinary skill in the art would have been motivated to combine the system made obvious by Chiu et al. in view of Sims et. al. and Maggi et al. with the method of Lo et al. in order to increase the resolution of the cell-free DNA fragmentation profile analysis, as shown by Lo et al. ([0181]), and because Chiu et al. also discloses the size analyses can be performed for bins of the same length, such as 1 Mb ([0176]). This modification would have had a reasonable expectation of success because Chiu et al. already shows the analyses can be performed for multiple bins in the genome ([0176]). Therefore, the invention is prima facie obvious.


Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, and further in view of Marquard et al. (TumorTracer: a method to identify the tissue of origin from the somatic mutations of a tumor specimen, 2015, BMC Medical Genomics, 8(58), pg. 1-13; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 86, Chiu et al. discloses surgically resecting tumors from the subject (i.e. administering surgery) ([0140]).
Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose the following limitations:
Regarding claim 84, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose predicting, by a machine learning model, a tissue of origin of a cancer in a subject having or at risk of having cancer. 
Regarding claim 85, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose the cancer is selected from the group consisting of: colorectal cancer, lung cancer, breast cancer, gastric cancer, pancreatic cancer, bile duct cancer, and ovarian cancer.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Marquard et al.
Regarding claims 84-85, Marquard et al. discloses a method for identifying the tissue of origin of a tumor in a subject (Abstract), which comprises using a machine learning model (e.g. random forest classifiers) to predict the tissue of origin for a cancer in the subject, including breast, lung, pancreatic, and ovarian cancer (Figure 1; pg. 4, col. 2, para. 2 to pg. 5, col. 1, para. 1). Marquard et al. further discloses that establishing the primary site of cancer in patients with metastatic disease of unknown origin is useful in directing patients to the most optimal treatment and could improve patient outcomes (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, to have further predicted, by a machine learning model, a tissue of origin of a cancer in a subject having cancer, as shown by Marquard et al. (Figure 1; pg. 4, col. 2, para. 2 to pg. 5, col. 1, para. 1). One of ordinary skill of the art would have been motivated to combine the system made obvious by Chiu et al. in view of Sims et al. and Maggi et al., with the method of Marquard et al., in order to direct patients to the most optimal treatment and improve patient outcomes, as shown by Marquard et al. (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2). This modification would have had a reasonable expectation of success because Chiu et al. also involves predicting if a patient has cancer. Therefore, the invention is prima facie obvious.

Response to Arguments 
Applicant's arguments filed 07 Dec. 2021 regarding 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicant remarks Lo et al. does not disclose determining cfDNA fragmentation profiles by using whole genome sequencing, that the size and methylation profiles taught by Lo are localized to genome regions with differences between cancer and non-cancer methylation, and conversely, the cfDNA fragmentation profiles of Applicant’s invention are based on a genome wide analysis with the cfDNA fragmentation profiles including a ratio of small to large cfDNA fragments (Applicant’s remarks at pg. 14, para. 6 to pg. 16, para. 1). Applicant further remarks one of ordinary skill in the art wouldn’t have been motivated to determine a cfDNA fragmentation profile based on a genome wide analysis of genomic intervals based on the teachings of Lo et al., and Maggi or Sims et al. do not remedy the deficiencies of Lo et al. (Applicant’s remarks at pg. 16, para. 2 to 4).
This argument is not persuasive because it does not take into account the newly cited reference, Chiu et al., which is used to show the above limitations, as discussed in the above rejection, and Lo et al. is used in the rejection of independent claim 68.

Double Patenting
The rejection of claims 69-70, 74, and 84-86 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 12-14 and 16 of U.S. Patent No. 10,975,431 B2 in view of Lo et al. (US2014/0080715 A1) in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
The rejection of claims 69-70, 74, and 84-86 on the ground of nonstatutory double patenting as being unpatentable over claims 17, 12, and 14-15 of U.S. Patent No. 10,982,279 B2 in the Office action mailed 07 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 68, 71-73, 75-81, 83, and 87-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 12-14 and 16 of U.S. Patent No. 10,975,431 B2 in view of Lo et al. (US2014/0080715 A1). Any newly recited portion is necessitate by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 68, reference claim 1 shows performing whole-genome sequencing, which requires a sequencer, on cfDNA fragments from a sample from a subject, while reference claim 13 shows the whole-genome sequencing has a genome coverage of 1x.
Reference claim 1 shows mapping the sequenced fragments to a genome to obtain windows (i.e. genomic intervals) of mapped sequences.
Reference claim 1 shows analyzing the windows of mapped sequences to determine the cfDNA fragmentation profile, and reference claim 8 shows the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments, which shows the genomic intervals of mapped sequences are analyzed to determine cfDNA fragment lengths and the cfDNA fragmentation profile.
Regarding instant claims 71-72, reference claim 1 shows the detecting that the cfDNA fragmentation profile obtained from the subject is more variable than the reference cfDNA fragmentation profile (i.e. comparing the cfDNA fragmentation profile to the reference cfDNA fragmentation profile), wherein increased variability of the fragmentation profile obtained from the subject is indicative of the subject as having cancer, such that reduced or equal variability of the fragmentation profile of the subject is indicative of the subject not having cancer.
Regarding instant claim 73¸ reference claim 5 shows the reference cfDNA fragmentation profile is a reference nucleosome cfDNA fragmentation profile. 
Regarding instant claim 77, reference claim 14 shows each window (i.e. genomic interval) is thousands to millions of bases in length.
Regarding instant claims 79-80, reference claim 7 shows the cfDNA fragmentation profile comprises determining a median fragment size and reference claim 8 shows the cfDNA fragmentation profile comprises a fragment size distribution.
Regarding instant claim 81, reference claim 12 shows the cfDNA fragmentation profile can be over a subgenomic interval.
Regarding instant claim 83, reference claim 13 shows the genome coverage of the mapped sequences is from about 2x, 1x, 0.5x, 0.2x or 0.1x.
Regarding instant claim 88, reference claim 16 shows the sample is selected from the group consisting of blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smears, breast milk, and exhaled breath condensate.

Reference claims 1, 7-8, 12-14 and 16 do not show the following limitations:
Regarding instant claim 68, reference claim 1 does not explicitly show processing cfDNA fragments obtained from the sample from the subject into sequencing libraries. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claim 68, reference claim 1 does not disclose the cfDNA fragmentation profile comprises a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome. However, reference claim 8 discloses the cfDNA fragmentation profile comprises a ratio of the small cfDNA fragments to large cfDNA fragments, which involves determining the amount of small and large cfDNA fragments. Therefore, the sequence coverage of the small cfDNA fragments or the large cfDNA fragments across the genome is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to determining an amount of small or large cfDNA fragments across the genome, as shown by reference claim 8, given both are determined across the genome and represent an amount of small or large fragments in the sample; that is, determining the coverage of small/large fragments from the amounts of small/large fragments involves multiplying each fragment by its length, which is from a fixed range depending on the definitions of “small” and “large”, and then dividing by the length of the genome, which is also a fixed number. Therefore, the amounts of small and large cfDNA fragments shown by reference claim 8 would perform equally as well in representing a cfDNA fragmentation profile of a subject and such a modification fails to patentably distinguish over reference claim 8.
Regarding instant claims 75-76 and 78, the reference claims do not show the mapped sequences comprise tens or hundreds to thousands of genomic intervals, that the genomic intervals are overlapping, or that the cfDNA fragmentation profile is determined in each genomic interval. However, these limitation were known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claim 87, the reference claims do not show the cfDNA fragments are nucleosome protected cfDNA fragments. However, these limitation were known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claim 1, Lo et al. discloses a system for analyzing cfDNA (Abstract), which includes processing cfDNA fragments to produce a sequencing library prior to sequencing the library ([0065]).
Regarding instant claims 75-76 and 78, Lo et al. further shows the genome can be divided into 100 kb bins (i.e. genomic intervals) ([0181]; [0273]), and further shows dividing the genome into 1Mb bins results in thousands of non-overlapping bins (FIG. 26C, e.g. 2734 bins; [0037]), such that dividing the genome into 100 kb bins would result in tens of thousands of non-overlapping bins (FIG. 26C, e.g. 27,340). Lo et al. shows that the analysis, which includes determining the cfDNA fragmentation size histogram ([0241]-[0243]), can be performed for each bin of the 100 kb bins of the genome, such that the histogram (i.e. cfDNA fragmentation profile) is determined for each bin. Lo et al. further shows dividing the genome into 100kb bins can increase the resolution of the analysis ([0181]; [0273]).
Regarding instant claim 87, Lo et al. shows the cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) (0228]), and further shows the size of tumor-derived DNA molecules in plasma represents the size of mononucleosomal units, and are shorter than the background non-tumor derived DNA in plasma, such that the sizes correlate with cancer ([0264]), which can be used for the detection of cancer in plasma [0262]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by reference claim 1 to have processed the cfDNA fragments obtained from the sample from the subject into sequencing libraries, as shown by Lo et al. The motivation would have been prepare the cfDNA fragments for sequencing, as shown by Lo et al. ([0065]). This modification would have had a reasonable expectation of success because reference claim 1 shows performing whole-genome sequencing on the cfDNA fragments.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by the reference claims to have used tens of thousands of non-overlapping genomic intervals, and to have determined a cfDNA fragmentation profile for each window, as shown by Lo et al. ([0037]; [0181]; [0273]; FIG. 26C). The motivation would have been to increase the resolution of the analysis, as shown by Lo et al. ([0273]). This modification would have had a reasonable expectation of success because reference claim 1 shows analyzing mapped sequence reads in genomic windows.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by the reference claims to have used nucleosome-protected cfDNA, as shown by Lo et al. ([0228]). The motivation would have been to analyze cfDNA that is correlated with cancer to allow for the detection of cancer in plasma, as shown by Lo et al. ([0262]). This modification would have had a reasonable expectation of success because reference claim 1 shows using the cfDNA fragmentation profile to determine if the subject has cancer.

Claims 68, 71-73 and 75-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, and 14-15 of U.S. Patent No. 10,982,279 B2. Any newly recited portion herein is necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 68, reference claims 1 and 8-9 show the limitations of instant claim 68.
Regarding instant claims 71-72, reference claim 1 shows the detecting that the cfDNA fragmentation profile obtained from the subject is more variable than the reference cfDNA fragmentation profile (i.e. comparing the cfDNA fragmentation profile to the reference cfDNA fragmentation profile), wherein increased variability of the fragmentation profile obtained from the subject is indicative of the subject as having cancer, such that reduced or equal variability of the fragmentation profile of the subject is indicative of the subject not having cancer.
Regarding instant claim 73, reference claim 5 shows the limitation of instant claim 73.
Regarding instant claim 75, reference claim 2 shows the limitation of instant claim 75.
Regarding instant claim 76, reference claim 3 shows the limitation of instant claim 76.
Regarding instant claim 77, reference claim 4 shows the limitation of instant claim 77.
Regarding instant claim 78, reference claim 5 shows the limitation if instant claim 78.
Regarding instant claim 79, reference claim 6 shows the limitation of instant claim 79.
Regarding instant claim 80, reference claim 7 shows the limitation of instant claim 80.
Regarding instant claim 81, reference claim 12 shows the limitation of instant claim 81.
Regarding instant claim 82, reference claim 14 shows the limitation of instant claim 82.
Regarding instant claim 83¸ reference claim 15 shows the limitation of instant claim 83.

Response to Arguments 
Applicant's remarks filed 07 Dec. 2021 regarding the double patenting rejections have been fully considered but they do not present any arguments pertaining to the above double patenting rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631